565 F.2d 958
GULF OIL CORPORATION, Plaintiff,v.The MOBILE DRILLING BARGE OR VESSEL known as MARGARET, herengines, etc., et al., Defendants.SHELL OIL COMPANY et al., Defendants-Third-Party Plaintiffs-Appellants,v.HOME INDEMNITY COMPANY, Third-Party Defendant-Appellee.
No. 76-1085.
United States Court of Appeals,Fifth Circuit.
Jan. 9, 1978.

Robert B. Acomb, Jr., Glenn G. Goodier, New Orleans, La., for plaintiff.
Francis Emmett, R. A. Redwine, New Orleans, La., for defendants.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before BROWN, Chief Judge, and GEWIN and TJOFLAT, Circuit Judges.
PER CURIAM:


1
Finding no error of fact or law in the opinion of the District Court, 441 F. Supp. 1 (E.D.La.1975), the judgment is AFFIRMED.